Citation Nr: 0113198	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-19 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the veteran is eligible for nonservice-connected 
pension benefits.


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
December 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination dated in May 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.



FINDING OF FACT

The veteran did not serve in the active military, naval, or 
air service during a period of war.


CONCLUSION OF LAW

The eligibility criteria for nonservice-connected pension 
benefits have not been met. 38 U.S.C.A. §§ 101(29), 1521 
(West 1991 & Supp. 2000);  38 C.F.R. §§ 3.2, 3.3 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to nonservice-connected pension 
benefits on the basis that he is unable to work due to 
nonservice-connected disabilities. A veteran who meets the 
service eligibility requirements outlined in 38 U.S.C.A. § 
1521(j) (West 1991) is entitled to pension benefits provided 
he is permanently and totally disabled from nonservice-
connected disability not the result of his own willful 
misconduct. 38 U.S.C.A. § 1521(a).

The veteran's DD Form 214 and his application for benefits 
indicate that he had active duty from January 1979 to 
December 1981.

Under the provisions governing basic service eligibility, 
pension is payable to a veteran who served in the active 
military, naval, or air service for 90 days or more during a 
period of war;  during a period of war and was discharged or 
released for a service-connected disability;  for a period of 
90 consecutive days or more and such period began or ended 
during a period of war;  or for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(j).

The evidence in this case shows that the veteran's military 
service did not occur during any specified period of war.  
The beginning and ending dates of each war period beginning 
with the Indian War are set forth in 38 C.F.R. § 3.2 (2000).  
The law recognizes as wartime service the period from 
February 28, 1961, to May 7, 1975, for veterans who served in 
the Republic of Vietnam during that time period;  and from 
August 5, 1964, to May 7, 1975, for all other veterans of the 
Vietnam era.  38 U.S.C.A. § 101(29);  38 C.F.R. § 3.2 (2000).  
The law further recognizes as Persian Gulf War wartime 
service the period from August 2, 1990, until the present 
time.  38 C.F.R. § 3.2.  In this case, the veteran indicated 
in his application for nonservice-connected pension benefits, 
and his DD Form 214 shows, that he served on active duty from 
January 1979 to December 1981.  Accordingly, he did not serve 
in the active military, naval, or air service during a period 
of war, and is not eligible to receive pension benefits under 
the provisions of 38 U.S.C.A. § 1521.

While the Board acknowledges the veteran's contention that 
the definition of "wartime service" should be broadened to 
include his service, particularly because he was placed in 
peril while serving overseas, the Board notes that it has no 
authority to alter the legal criteria governing basic 
eligibility for pension benefits.  According to these 
criteria, there is no basis in law on which to grant the 
benefit sought.  As the disposition of this claim is based on 
the law and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim 
(though well groundedness was not a proper issue in cases 
such as this one, where a claim was denied on the basis of 
lack of entitlement under the law, see Sabonis, 6 Vet. App. 
at 430).  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The Board finds that there is no reasonable possibility that 
further development of the claim for VA nonservice-connected 
pension benefits would establish entitlement to such benefits 
because the claim fundamentally lacks legal merit.  The Board 
therefore finds that further development on this issue is not 
warranted.  Also, in a May 2000 letter and in a July 2000 
statement of the case, the veteran was notified that he did 
not have the type of service required for VA nonservice-
connected pension benefits, and of the type of service 
required for such benefits.  In light of the foregoing, the 
Board finds that all development and notice requirements 
which would have a reasonable possibility of leading to 
substantiation of the appellant's claim have been undertaken 
by the RO.  The Board finds that the letter and intent of the 
notice and development requirements of the VCAA have been 
fulfilled in adjudicating the issue of entitlement to 
nonservice-connected pension benefits.
 
Finally, the Board must point out that it is literally 
impossible to conceive that any regulations implementing the 
VCAA could affect this matter.  The determinative question is 
whether or not the appellant had qualifying service.  The law 
and regulations governing this question are clear and were 
properly communicated to the claimant.  They provide only a 
very limited scope for evidence to substantiate the claim.  
Thus, in order to provide any opportunity to substantiate the 
claim of the appellant, new regulations would have to modify 
not simply the notice or development requirements of the 
VCAA, but also the substantive law governing recognition of 
service.  Plainly, the additional regulations addressing the 
VCAA will not do that.


ORDER

Entitlement to nonservice-connected disability pension 
benefits is denied.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

